SMITH, Judge,
dissenting opinion.
I respectfully dissent.
The statute, § 287.150.2 RSMo 1992, provides that if a third person is liable for the death of an employee and recovery is had by judgment or settlement for the wrongful death, the employer, if it has paid workers’ compensation, is entitled to receive or have credit for all sums paid or payable to any one or all of the dependents under the workers’ compensation law to the extent of the settlement or recovery for the wrongful death. This is true whether one or all of the dependents could have maintained the action for wrongful death or are entitled to share in the *380proceeds. Employer paid compensation for the death of Rose Brown to William Brown, a dependent of Rose Brown. Sec. 287.-240(4)(a). Settlement was made by Barring-ton-Bryce and Building Butlers for that wrongful death. Employer is entitled to receive all sums paid to William Brown under workers’ compensation law from that settlement. In what manner the proceeds are divided between family members, one of whom is a dependent and the others who are not, is irrelevant to the statutory command that National receive all sums it has paid to William Brown, the dependent, from the settlement.
I would reverse the judgment of the trial court.